                                                        JS-6
 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                            SOUTHERN DIVISION
11
                                          )
12                                        ) Case No.: SACV 14-01050-CJC(DFMx)
                                          )
13
     MARY GORDON, as successor-in-        )
                                          )
14   interest for decedent, Matthew Shawn )
     Gordon, and on her own behalf,       )
15                                        )
                                          )
16                Plaintiff,              )
                                          )
17         v.                             )
                                          )
18                                        )
     COUNTY OF ORANGE, ORANGE             ) JUDGMENT
19
     COUNTY SHERIFF’S DEPARTMENT, )
                                          )
20   ORANGE COUNTY SHERIFF-               )
     CORONER SANDRA HUTCHENS,             )
21
     ORANGE COUNTY CENTRAL                )
                                          )
22   MEN’S JAIL, ORANGE COUNTY            )
     HEALTH CARE AGENCY, ROBERT )
23
     DENNEY, BRIAN TUNQUE,                )
                                          )
24   BRIANNE GARCIA, DEBRA FINLEY, )
     and DOES 5 through 10, inclusive,    )
25                                        )
                                          )
26
                  Defendants.             )
                                          )
27                                        )
                                          )
28                                        )

                                        -1-
 1         This action came on for hearing before the Court on August 5, 2019, on a Motion
 2   for Summary Judgment, and the evidence presented having been fully considered, the
 3   issues having been duly heard, and a decision having been duly rendered,
 4

 5         IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff take nothing, that
 6   the action be dismissed on the merits, and that Defendants recover their costs.
 7

 8

 9         DATED:       August 5, 2019
10                                                __________________________________
11                                                       CORMAC J. CARNEY
12                                                UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
